DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on December 10, 2020 has been entered and made of record.

Allowable Subject Matter
Claims 1-3, 6-14 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the digital processing of multi-view video content by identifying an object from a first portion of the multi-view video content corresponding to a location in an image space of the multi-view video of a display window location for a display device at a first time, tracking a location of the object across a video sequence of the multi-view video content, determining a location of a view window in the image space based on the tracked location of the object at a second time, and when the location of the view window at the second time is inconsistent with a location of the display window at the second time, identifying a new object in a second portion of the multi-view video content corresponding to the display window location at the second time, and designating the new object as the object for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Objections
With respect to claims 1, 8, 9, 12 and 22, Applicant has amended the claims in order to correct for minor informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
With respect to claims 1-3, 6-14 and 17-26, Applicant’s arguments (Remarks, pp. 8-12) have been fully considered and they are persuasive.  Therefore, the previous ground(s) of rejection have been withdrawn.  Upon further consideration and search, claims 1-3, 6-14 and 17-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        





3/31/2021